Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-8 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 03/05/2020 and 10/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Priority
4. 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies or papers required by 37 CFR 1.55.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Referring to claims 1-8, the claims in this application include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “data acquisition unit”, a “data utilization unit”, a “data linkage unit”, and a “generation unit” in claims 1-8.
Claim interpretation for the “data acquisition unit” could yield the generic placeholder preceded by a structural modifier (“first calculation device”). 
Claim interpretation for the “data utilization unit” could yield the generic placeholder preceded by a structural modifier (“second calculation device”).  
Claim interpretation for the “data linkage unit” could yield the generic placeholder preceded by a structural modifier (“storage device”).  
Claim interpretation for the “generation unit” could yield the generic placeholder preceded by a structural modifier (“first calculation device”).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1 and 8, the terms "first space” and “second space" in claims 1 and 8 are relative terms which render the claim indefinite.  The terms “first space” and “second space" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear whether “first space” and “second space” refer to memory space, disk space, physical space (location) or any other kind of space.

Referring to claims 2 and 3, the claims are not clear because they define generating a combined source departing from a model source. It is not clear how this generation is performed, nor what technical steps it involves. Due to the lack of clarity, the model source appears to be a piece of data (a file). Therefore, the generation of data from pre-existing data is not technical and does not achieve any technical effect.

Claims 4-7 are rejected based on their dependencies of claim 1.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Pub. No. 2013/0145372 hereinafter “Liu” – IDS Submission).
Referring to claim 1, Liu discloses an application execution apparatus (100, 1400) that executes an application including a data acquisition unit (170) that acquires data transmitted from an I0 device and a data utilization unit (131) that utilizes the data acquired by the data acquisition unit (170) (Liu – Abstract discloses the processing unit simultaneously executes first thread having a flag for performing a data acquisition operation and second thread for performing a data process and output operation for the acquired data in the data acquisition.), characterized by comprising: 
a first calculation device that implements the data acquisition unit (170) in a first space (Liu – Fig. 1, par. [0021] discloses the processing unit 110 having a first thread 112 for performing a data acquisition operation, such as acquiring signals or information from an external device 10.) in which the application is able to be started after an occurrence of an event for starting the application within a time required for the application (Liu – see Par. [0011, 0024-0027.); 
(Liu – Fig. 1, par. [0022] discloses a memory 120 having a shared buffer 122 for the first thread 112 and the second thread 114. The first thread 112 writes the acquired data to the shared buffer 122 and the second thread 114 reads the written data from the shared buffer 122 to perform the data process and output operation.); and 
a second calculation device that implements the data utilization unit (131) in a second space different from the first space (Liu – Fig. 1, par. [0021] discloses the processing unit 110 having a second thread 114 for performing a data process and output operation for the data acquired by the first thread 112 and the outputting the processed data to a storage device 20.).

Referring to claim 7, Liu discloses the application execution apparatus (100, 1400) according to claim 1, characterized by comprising a management unit (124) that manages a schedule of processing executed in the second space, characterized in that the management unit (124) performs scheduling with processing of the data utilization unit (131) prioritized (Liu – see Par. [0006, 0029]). 

Referring to claim 8, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Allowable Subject Matter
11.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a generation unit (140) that generates from a model source including a first description indicating a function of designating interface processing with the data utilization unit (131), a second description indicating a function of designating interface processing with the I0 device, and a third description indicating data acquisition processing, a combined source in which the first description and the second description are converted into a description corresponding to the first calculation device, and compiles the combined source generated to generate the data acquisition unit (170)”, in combination with other recited limitations in dependent claim 2.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a generation unit (140) that generates from a model source including a first description indicating a function of designating interface processing with the data utilization unit (131), a second description indicating a function of designating interface processing with the 10 device, a third description indicating data acquisition processing, and a fourth description designating a calculation device that executes the data acquisition unit (170), a combined source in which the first description and the second description are converted into a description corresponding to the calculation device designated by the fourth description, and compiles the combined source generated to generate the data acquisition unit (170)”, in combination with other recited limitations in dependent claim 3.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a generation unit (140) that generates the data acquisition unit (170) from a model source, characterized in that the second calculation device is a calculation device different from the first calculation device, and the generation unit (140) determines whether the data acquisition unit (170) is executable by the second calculation device and generates the data acquisition unit (170) by changing the model source to correspond to the first calculation device upon determining that the data acquisition unit (170) is not executable by the second calculation device”, in combination with other recited limitations in dependent claim 4.
The pending dependent claims 5 and 6 are allowable based on their dependency of claim 4.

Conclusion 
12.       Claims 1-8 are rejected. 
        
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/Farley Abad/Primary Examiner, Art Unit 2181